          Case 1:20-cv-11636-MPK Document 4 Filed 09/02/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

GEICO MARINE NSURANCE COMPANY,                              :
                                                            :
                       Plaintiff,                           :         Civil Action No:
                                                            :         1:20-cv-11636-MPK
               v.                                           :
                                                            :         In Admiralty
JOHN E. SOLOMON, JR.                                        :
                                                            :
                       Defendant.                           :


                            RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Plaintiff GEICO Marine Insurance Company, by and

through its attorneys, certify as follows:

       1. GEICO Marine Insurance Company is owned by Boat America Corporation;

       2. Boat America Corporation is owned by GEICO Corporation;

       3. GEICO Corporation is owned by National Indemnity Company; and

       4. National Indemnity Company is owned by Berkshire Hathaway Inc., which is a

           publicly traded company.

       RESPECTFULLY SUBMITTED September 2, 2020.

                         GEICO MARINE INSURANCE COMPANY
                                   By its attorneys,

                                      /s/ Liam T. O’Connell
                                David J. Farrell, Jr. (BBO #559847)
                                Liam T. O’Connell (BBO #694477)
                                   FARRELL SMITH O’CONNELL
                                          46 Middle Street
                                      Gloucester, MA 01930
                                       (508) 432-2121 x 18
                                      dfarrell@fsofirm.com
                                     loconnell@fsofirm.com
